Title: To James Madison from William Willis, 4 May 1802 (Abstract)
From: Willis, William
To: Madison, James


4 May 1802, Washington. “From some of the remarks you made, in the Conversation I had the honor to have with you this day; I have reason to beleive that some misinformation has been given you, of my leaving Barcelona.… When I left Barcelona, I had hopes of finding some property in Europe, belonging to James Muirhead & Co of Charleston, for whom I had made very large advances.… Even with all my exertions, I was not in time; for all the funds which had been in Europe belonging to that house, had been drawn out of the hands of their agents before I could reach them. This being the case I conce[i]v’d it to be very necessary for me to pursue it to the United States,… and as soon as I had determind on this I gave information of my intentions to Mr Pinckney the Minister of the United States at Madrid.… The business of the Consulate, will be conducted in my absence, by Mr Peter Stirling.… All mercantile men are expos’d to such as I have met with, and I conceive it would be extremely hard, if the business which I have follow’d to establish and support the Consulate, should be the cause of the loss of that property and consulate too.… I request the favor of you Sir, that if any charge is given against me, to take the trouble of causing notice to be given to me of it, and time for me to collect proofs to confute them.… I shall set out tomorrow for New Bedford Massachussetts to embrace once more my aged Parents and shall then avail myself of the first opportunity of a Passage to Barcelona.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 3 pp.; docketed by Brent.



   
   A full transcription of this document has been added to the digital edition.

